Citation Nr: 0104393	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-18 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

The appellant and the appellant's daughter


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1945.  He died in November 1997.  The appellant has 
been recognized as his surviving spouse.  

This is an appeal from a July 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office Des 
Moines, Iowa, which denied entitlement to service connection 
for the cause of the veteran's death and also denied 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.  In September 1998, the 
appellant and her daughter testified at a hearing at the 
regional office before a hearing officer.  In February 1999, 
the appellant and her daughter participated in a video 
hearing with a Member of the Board of Veterans' Appeals 
(Board).  

In October 2000, the Board obtained an opinion from a VA 
medical expert regarding the claim for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1151.  The opinion was forwarded to the appellant's 
representative for review and an opportunity to respond.  The 
representative responded in January 2000.  The case is now 
before the Board for appellate consideration. 

REMAND

The record reflects that the veteran had established service 
connection for residuals of a splenectomy, rated 30 percent 
disabling for many years. 

The veteran died in November 1997 at a VA medical center.  
The death certificate reflects that the immediate cause of 
death was respiratory failure due to internal bleeding that 
was, in turn, due to two cardiac arrests and congestive heart 
failure.  

In a May 1998 statement W.E. Franey, M.D., indicated that he 
had been the veteran's primary care physician from June 1955 
until the time of his death.  He stated that after being 
involved with the veteran's care over so many years it was 
his medical opinion that the veteran's splenectomy in 1945 
had had a significant effect upon his immune system and his 
resistance to the multiple and ultimately severe infections 
that he sustained during his lifetime.  

A VA physician, the chief medical resident at a VA medical 
center, has reviewed the veteran's records and concluded that 
while the splenectomy was a life-long problem which could 
lead to increased susceptibility to infection, the veteran's 
hospital course and death could also be attributed to 
complications from his severe cardiovascular disease.  He 
concluded that it was highly unlikely that the veteran's 
history of splenectomy contributed significantly to his 
demise.  

The appellant has maintained, among other things, that the 
treatment that the veteran received at the VA Medical Center, 
Iowa City, from October 1997 until the date of his death in 
November 1997, included some improper procedures that 
contributed to his death.  

During the February 1999 Board video hearing, the appellant 
testified that during the veteran's VA hospitalization there 
had been procedures performed in order to pump fluids from 
the lung surrounding the heart.  She stated that the hospital 
had performed the procedures on three occasions and had only 
asked her permission twice.  She maintained that he had had 
heart attacks as a result of the third procedure; in effect 
arguing that that particular treatment was deficient and 
raised a valid claim for benefits under 38 U.S.C.A. § 1151.  
The appellant has also contended that the medications that 
the veteran received contributed to his death and noted that 
his medication during the previous 10 or 15 years had been 
obtained from the VA.  She further noted that he had not been 
in the VA hospital since about 1952, but had been going to 
St. Luke's Hospital in Cedar Rapids.  

In September 2000, the Board referred the veteran's records 
for a VA medical expert opinion regarding the question of 
whether the veteran's death at the VA Medical Center, Iowa 
City, Iowa, in November 1997 resulted from any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination or an event not reasonable foreseeable.  

In his October 2000 opinion, the VA medical expert discussed 
the veteran's treatment at the VA Medical Center, Iowa City, 
in October and November 1997 in considerable detail.  He 
stated that the cause of the veteran's hospitalization had 
been congestive heart failure due to hypertensive heart 
disease.  The veteran had received appropriate therapy for 
that condition, but unfortunately developed renal 
insufficiency, a common complication of the condition, which 
ultimately led to respiratory failure.  He concluded that the 
veteran had received appropriate treatment for all of the 
conditions and was showing improved renal function at the 
time of his death.  

The medical expert further noted, however, that the veteran 
had severe difficulties with respiratory function during the 
hospitalization and an elective thoracentesis had been 
performed.  The procedure had been indicated for the pleural 
effusion and persistent hypoxemia.  He concluded that the 
immediate cause of death had most likely been hemothorax on 
the right side due to a complication either of the right 
subclavian line placement or of the thoracentesis.  
Hemothorax was a known complication of both of those 
procedures.  

The medical expert further related that, provided that the 
operator who performed the procedures had proper 
certification and skill in their performance, there was no 
evidence that those complications were caused by carelessness 
or negligence.  He stated that there was no evidence in the 
chart to suggest negligence or carelessness in the 
performance of those procedures.  He stated, however, that 
the following should be investigated:  (1) did the 
operator(s) performing the thoracentesis and subclavian line 
placement have privileges for those procedures and adequate 
training to perform them?  (2) if house staff performed the 
procedures, was supervision adequate and was appropriate 
experience in those procedures documented?  (3) was a chest 
X-ray study obtained prior to the veteran's acute 
decompensation and, if so, was it reviewed prior to the 
decompensation?  

The Board  notes that the VA has a duty to assist the 
appellant with regard to her claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096-
2098 (2000) (to be codified at 38 U.S.C. § 5103 and 5103A).  
On the basis of the foregoing matters, the Board believes 
that additional information would be desirable and the case 
is REMANDED for the following action:

1.  The regional office should contact 
Dr. Franey and request that he provide 
copies of his office records reflecting 
treatment of the veteran from June 1955 
until the time of his death.  Any such 
records obtained should be included with 
the claims file.  

2.  The regional office should also 
contact the St. Luke's Hospital, Cedar 
Rapids, and request that that hospital 
provide copies of records of treatment of 
the veteran since 1952.  All such records 
should be included with the claims file.  

3.  The regional office should then 
forward the claims file, including this 
remand to an appropriate official at  the 
VA Medical Center, Iowa City in order to 
get a review of the veteran's complete 
clinical file, and other hospital 
records, and respond, for the record, to 
the questions posed in the October 2000 
opinion.  Specifically, the information 
sought with regard to the veteran's 
treatment during October and November 
1997 is: (1) Did the operator(s) 
performing the thoracentesis and 
subclavian line placement have privileges 
for those procedures and adequate 
training to perform them?  (2) If house 
staff performed the procedures, was 
supervision adequate and was appropriate 
experience in those procedures 
documented?  (3) Was a chest X-ray 
obtained prior to the veteran's acute 
decompensation and, if so, was it 
reviewed prior to the decompensation?  
That information should then be included 
in the claims file.  

4.  The appellant's claims should then be 
reviewed by the regional office.  If the 
determination regarding either issue 
remains adverse to the appellant, she and 
her representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
unless she receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


